EXAMINER’S AMENDMENT

                                        Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2021/12/08 has been entered.
This Office action is in response to Applicant's amendment filed 2021/12/08. Applicant has submitted a new list of prior arts as IDS, which are reviewed, and the previous reason of allowability remains the same.  Therefore, the allowance action is not repeated here in this action. 

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./Examiner, Art Unit 1767
2021/12/16                          

/LIAM J HEINCER/Primary Examiner, Art Unit 1767